Case 3:20-cv-10100-AET-TJB Document 80 Filed 10/12/20 Page 1 of 4 PageID: 1031




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

    BARBARA STROUGO, Individually and on
    behalf of all others similarly situated,

          Plaintiff
                                                      Case No.: 3:20-cv-10100-AET-TJB
          vs.

    MALLINCKRODT PUBLIC LIMITED
    COMPANY, et al.,

          Defendants.


                     NOTICE OF SUGGESTION OF PENDENCY OF
                BANKRUPTCY AND AUTOMATIC STAY OF PROCEEDINGS

         PLEASE BE ADVISED that on October 12, 2020, Mallinckrodt plc and its affiliated debtors

(collectively, the “Debtors”)1 commenced bankruptcy cases in the United States Bankruptcy Court

for the District of Delaware (the “Bankruptcy Court”) by filing voluntary petitions for relief under

chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532, et seq. (the “Bankruptcy

Code”). The Debtors’ chapter 11 cases (the “Chapter 11 Cases”) are now pending before The

Honorable John T. Dorsey, United States Bankruptcy Judge, and are being jointly administered for

procedural purposes only under the caption In re Mallinckrodt plc, Case No. 20-12522.

         PLEASE BE FURTHER ADVISED that pursuant to Section 362 of the Bankruptcy Code,

as of the commencement of the Chapter 11 Cases, the above-captioned action has been automatically

stayed as against Debtor Defendant Mallinckrodt plc. Section 362 of the Bankruptcy Code provides,

in part, that the filing of a petition to commence a chapter 11 case operates as a stay of “the



1
 A complete list of the Debtors in these Chapter 11 Cases may be obtained on the website of the
Debtors’ claims and noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The
Debtors’ mailing address is 675 McDonnell Blvd., Hazelwood, Missouri 63042.
Case 3:20-cv-10100-AET-TJB Document 80 Filed 10/12/20 Page 2 of 4 PageID: 1032




commencement or continuation, including the issuance or employment of process, of a judicial,

administrative, or other action or proceeding against the debtor that was or could have been

commenced before the commencement of the case under [chapter 11], or to recover a claim against

the debtor that arose before the commencement of the case under [chapter 11]” and “any act to

collect, assess, or recover a claim against the debtor that arose before the commencement of the

[bankruptcy] case. . . .” 11 U.S.C. §§ 362(a)(1) & (6).

       PLEASE BE FURTHER ADVISED that additional information regarding the status of the

Chapter 11 Cases may be obtained by reviewing the docket of the Chapter 11 Cases, available

electronically at https://ecf.deb.uscourts.gov (PACER login and password required) or free of charge

via the website maintained by the Debtors’ proposed claims and noticing agent, Prime Clerk LLC,

at http://restructuring.primeclerk.com/Mallinckrodt or by contacting the proposed bankruptcy

counsel for the Debtors: (i) Latham & Watkins LLP, 885 Third Avenue, New York, New York

10022, Attn: George Davis, George Klidonas, Andrew Sorkin, and Anupama Yerramalli (emails:

george.davis@lw.com,          george.klidonas@lw.com,           andrew.sorkin@lw.com,           and

anu.yerramalli@lw.com.com); Latham & Watkins LLP, 355 South Grand Avenue, Suite 100, Los

Angeles, California 90071, Attn: Jeffrey Bjork (email: jeff.bjork@lw.com); and Latham & Watkins

LLP, 330 North Wabash Avenue, Suite 2800, Chicago, Illinois 60611, Attn: Jason Gott (email:

jason.gott@lw.com); and (ii) Richards, Layton & Finger, P.A., 920 N. King Street, Wilmington,

Delaware 19801 (Attn: Mark D. Collins and Michael J. Merchant (emails: collins@rlf.com and

merchant@rlf.com)).




                                                 2
Case 3:20-cv-10100-AET-TJB Document 80 Filed 10/12/20 Page 3 of 4 PageID: 1033




Dated: October 12, 2020                    Respectfully Submitted,

                                           /s/ David A. Kotler
                                           David A. Kotler (NJ 040701993)
                                           502 Carnegie Center, Suite #104
                                           Princeton, NJ 08540
                                           Telephone: (609) 955-3200
                                           Facsimile: (609) 955-3259
                                           David.Kotler@dechert.com

                                           David H. Kistenbroker
                                           Joni S. Jacobsen
                                           Melanie C. MacKay
                                           35 West Wacker Drive, Suite 3400
                                           Chicago, IL 60601
                                           Telephone: (312) 646-5800
                                           Facsimile: (312) 646-5858
                                           David.Kistenbroker@dechert.com
                                           Joni.Jacobsen@dechert.com
                                           Melanie.MacKay@dechert.com


                                           Attorneys for Defendants




                                       3
Case 3:20-cv-10100-AET-TJB Document 80 Filed 10/12/20 Page 4 of 4 PageID: 1034




                                CERTIFICATE OF SERVICE

       I hereby certify on this date I caused a true and complete copy of Defendant Mallinckrodt

PLC’s Notice of Suggestion of Pendency of Bankruptcy and Automatic Stay of Proceedings to be

electronically filed with the United States District Court for the District of New Jersey, and to be

served upon all parties by means of the ECF filing system.


Dated: October 12, 2020                              /s/ David A. Kotler
